103 F.3d 129
1997-1 Trade Cases  P 71,724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.W. David LEAK, M.D., and Pain Control Consultants, Inc.,Plaintiffs-Appellants,v.GRANT MEDICAL CENTER and Grant Anesthesia Associates, Inc.,Defendants-Appellees.
No. 95-4206.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1996.

Before:  SUHRHEINRICH and DAUGHTREY, Circuit Judges, and JOHNSTONE,* District Judge.
PER CURIAM.


1
In this antitrust action, Dr. David Leak, a specialist in pain medicine, and his corporation, Pain Control Consultants, Inc., challenge the legality of an exclusive agreement between Grant Medical Center and Grant Anesthesia Associates, Inc., for the provision of anesthesia services at the center in Columbus, Ohio.  The district court dismissed the suit, concluding that the plaintiffs-appellants lacked standing to prosecute their claim.  Before this court, Leak and Pain Control Consultants now insist that the district court ruling was in error, that they did in fact suffer the requisite antitrust injury as a result of the defendants' actions, and that they are proper plaintiffs to advance this cause of action.  We disagree and affirm.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the complaint.  Because the reasons why judgment should be entered in the defendants' favor have been fully articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose.  Accordingly, we AFFIRM the judgment of the district court granting summary judgment to the defendants, based upon the reasoning set out by that court in its opinion and order filed July 18, 1995.



*
 The Honorable Edward H. Johnstone, United States District Judge for the Western District of Kentucky, sitting by designation